Citation Nr: 0412180	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  03-22 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for asbestosis.

Entitlement to service connection for residuals of cold 
injuries to both lower extremities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from July 1973 to July 1975.  
He received an honorable discharge from this period of 
service.  The veteran also had active service from July 1975 
to January 1976.  His discharge from this period of service 
was noted to be under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  That decision denied service connection for 
asbestosis and residuals of a cold injury.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The evidence of record does not reasonably show that the 
veteran was exposed to asbestos during service.

3.  There are no clinical findings of record that support a 
current diagnosis of residuals of cold injuries to both lower 
extremities.


CONCLUSIONS OF LAW

1.  Asbestosis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).

2.  Residuals of cold injuries to both lower extremities were 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 11 Stat. 2096 (2000) was 
enacted.  The VCAA redefines the VA's obligations with 
respect to its duty to assist the claimant with the 
development of facts pertinent to a claim and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).

The final rule implementing the VCAA was codified as amended 
at 38 C.F.R. §§ 3.156(a), 3.159 and 3.326(a) (2003).  These 
regulations, likewise, apply to any claim for benefits 
received by the VA on or after November 9, 2000, as well as 
to any claim filed before that date but not decided by the VA 
as of that date, with the exception of the amendment to 
38 C.F.R. § 3.156(a) (relating to the definition of new and 
material evidence) and to the second sentence of § 3.159(c) 
and § 3.159(c)(4)(iii) (pertaining to VA assistance in the 
case of claims to reopen previously denied final claims), 
which apply to any application to reopen a finally decided 
claim received on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to these claims.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the veteran.  There is no indication of 
additional relevant medical evidence that has not been 
obtained by the RO to date with regard to these claims.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in October 2002 
and January 2003 letters.  See 38 U.S.C.A. § 5103A (West 
2002).  These letters, which include a summary of the newly 
enacted provisions of 38 U.S.C.A. §§ 5103 and 5103A, also 
contain a specific explanation of the type of evidence 
necessary to substantiate the veteran's claims, as well as 
which portion of that evidence (if any) was to be provided by 
him and which portion the VA would attempt to obtain on his 
behalf.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The veteran did not respond to either of the 
letter sent to him.  The Board notes that the duty to assist 
is not boundless and it is not a one-way street.  Wood v. 
Derwinski.  1 Vet. App. 190 (1991).  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Id.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
veteran was provided with such notice in letters dated 
October 2002 and January 2003.  As these letters preceded the 
March 2003 decision by the AOJ, the requirement set forth in 
Pelegrini has been met.


II.  Service Connection for Asbestosis

Factual Background

Service medical records are silent with regard to complaints, 
findings or treatment related to a lung disorder.

Service personnel records indicate that the veteran served in 
the United States Army.  His military occupational specialty 
was listed as light weapons infantryman.

An August 2001 VA treatment note reported that the veteran 
complained of a cough and congestion.  He was diagnosed with 
an upper respiratory infection.

An October 2001 VA treatment note indicated that the veteran 
was being treated for an unrelated disorder.  On examination, 
he had no dyspnea, hemoptysis, cough, pain with respiration 
or wheezing.  No diagnosed lung disorder was noted.

A December 2001 VA treatment note stated that the veteran's 
lungs were coarse to auscultation bilaterally with no 
wheezes.  A scar on the left was noted to be secondary to a 
prior pneumothorax.  No diagnosis was offered with regard to 
a lung disorder.

An August 2002 private chest x-ray report noted that the 
veteran's chest x-rays were evaluated for the presence of 
pneumonoconiosis.  The opinion reported bilateral 
interstitial fibrotic changes consistent with asbestosis 
given the appropriate exposure history and latency period.

In January 2003, the RO sent a letter to the veteran 
informing him of the evidence that was necessary for making a 
determination on a claim for service connection for 
asbestosis.  The veteran was asked to describe the nature of 
the sickness, disease or injury he was claiming as the result 
of asbestos exposure, the date it began, the date he was 
first treated and the names of all doctors who treated him 
for the condition.  The veteran was also asked to furnish a 
complete employment history for both before and after 
service.  He was asked to describe when and where he was 
exposed to asbestos, to include before, during and after 
service.  The veteran did not respond to the letter and has 
not submitted additional evidence with regard to this claim.  
Neither has the veteran furnished any evidence specifically 
describing any inservice asbestos exposure.

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).

To establish entitlement to service connection for an 
asbestos related disease, a claimant must present specific 
evidence of inservice exposure to asbestos, and also of a 
relationship between such exposure and the disability for 
which service connection is claimed.  Dyment v. West, 13 Vet. 
App. 141, 145 (1999); VAOPGCPREC 4-2000 (April 13, 2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Board notes that the veteran's submission of the August 
2002 private x-ray report, which noted bilateral interstitial 
fibrotic changes that were consistent with asbestosis given 
the appropriate exposure history and latency period, was 
construed as a claim for asbestosis secondary to asbestos 
exposure during service.  The RO sent the veteran a letter 
informing him of the evidence that was necessary to evaluate 
asbestos related claims.  The letter also informed the 
veteran of the evidence he needed to provide.  The veteran 
did not respond to this letter, or furnish additional 
evidence relating to this claimed disorder.  While the 
veteran's personnel records reflect that he was a light 
weapons infantryman in the army, there is nothing in that 
documentation that would suggest that the veteran was exposed 
to asbestos at any time during service.

The veteran has been offered an opportunity to furnish 
additional evidence in support of his claim.  Specifically, 
he was asked to provide details as to when and where he was 
exposed to asbestos during service.  The veteran has not 
offered any statements with regard to any claimed asbestos 
exposure.  The only indication of record that he was exposed 
to asbestos was the August 2002 private x-ray report.  
However, while such a record documents a disorder consistent 
with asbestosis, there is nothing in the document reflecting 
when the veteran could have been exposed to asbestos while in 
service.  In the absence of any statements from the veteran 
with regard to a pertinent exposure history, a VA examination 
is not warranted at this time.  See 38 C.F.R. § 3.159.  Given 
the lack of credible evidence of asbestos exposure during 
service, there is no doubt to be resolved.  Gilbert, 1 Vet. 
App. at 51.  Service connection for asbestosis is denied.

III.  Service Connection for Residuals of a Cold Injury

Factual Background

Service medical records do not document any complaints, 
findings or treatment related to cold injuries to the lower 
extremities.  It is noted that the veteran did spend a period 
of his service in Germany.  Service medical records did 
reflect repeated treatment for complaints of pain in both 
feet.  There were no indications in the records as to what 
precipitated the complaints of pain.  No history was offered.  
The veteran was alternately diagnosed with calluses, blisters 
and corns on his feet.  None of these treatment records refer 
to cold exposure or cold injuries of the feet.

An August 2000 VA treatment note reflected that the veteran 
was treated for chronic foot calluses.

An August 2001 VA treatment note reported an erythematous 
area of skin with desquamation on the inner aspect of the 
left lower leg.  The diagnosis was dermatitis.

An October 2001 VA treatment note indicated that the veteran 
was seeking treatment for a disorder unrelated to his lower 
extremities.  An examination at that time of his lower 
extremities showed excoriation of his left ankle, secondary 
to venous stasis.  A diagnosis of venous stasis of the 
bilateral legs was noted.

A December 2001 VA treatment note reported venous stasis on 
both legs at the ankles with skin darkening and excoriation 
on the left leg.

None of the treatment notes from August 2000 to December 2001 
document any history with regard to cold injuries of the 
lower extremities.  Neither do these treatment notes offer 
any opinions relating any of the noted disorders to cold 
injuries or residuals thereof.

Analysis

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

In this instance, there is neither a diagnosis of residuals 
of any condition that has been characterized as consistent 
with cold injuries, nor is there evidence of cold injuries 
during service.  Service medical records do not reflect 
treatment or complaints that can reasonably be related to a 
cold injury of any kind to either lower extremity.  Though 
records developed since service do reflect treatment for 
complaints related to both legs, such complaints have been 
diagnosed as dermatitis and, more recently, venous stasis.  
None of the treatment records indicate that either diagnosis 
could be considered a result of cold injuries.  In addition, 
neither diagnosis is related to the veteran's period of 
service.  In the absence of both a current diagnosis and 
evidence of an in-service incurrence, service connection for 
residuals of a cold injury to both lower extremities is 
denied.


ORDER

Entitlement to service connection for asbestosis is denied.

Entitlement to service connection for residuals of cold 
injuries to both lower extremities is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



